        Case 2:15-cv-01910-JAM-DB Document 64 Filed 08/07/20 Page 1 of 2



 1 Nancy Park Minkler (236750)
   nancy@parkminkler.com
 2 PARK MINKLER
   1001 Hwy 4, Suite 5
 3 PO Box 3446
   Arnold, CA 95223-3446
 4 Phone: (510) 504-2893

 5 Attorney for Plaintiff
   Tonia Johns
 6
   McGregor W. Scott
 7 United States Attorney
   Victoria L. Boesch
 8 Assistant United States Attorney
   501 I Street, Suite 10-100
 9 Sacramento, CA 95814

10 Attorneys for Postmaster General

11
                                 DISTRICT COURT OF CALIFORNIA
12
                  EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
13

14
     TONIA JOHNS                                       )   Case No.: 2:15-cv-01910-JAM-DB
15                                                     )
                               Plaintiff,              )
16                                                     )   JOINT REQUEST TO EXTEND
            vs.                                        )   DEADLINE TO FILE DISPOSITIONAL
17                                                     )   DOCUMENTS
   MEGAN J. BRENNAN, Postmaster General,               )
18 United States Postal Service; DOES 1 through        )
   10, inclusive                                       )
19                                                     )
                                                       )
20                                                     )
                              Defendants.              )
21                                                     )
                                                       )
22                                                     )
23

24          Following an agreement between the parties to resolve this case, the Court set a deadline of

25 June 19, 2020 to file dispositional documents. Due to a delay in processing payment of the

26 settlement funds, the Court granted the parties’ request to extend the deadline to August 7, 2020.

27 [Dkt. 62] The settlement funds are in the process of being issued, but Plaintiff may not receive

28
                                                     -1-
                       JOINT REQUEST TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCUMENTS
        Case 2:15-cv-01910-JAM-DB Document 64 Filed 08/07/20 Page 2 of 2



 1 them by August 7. The parties therefore respectfully request that the Court move the deadline to

 2 file dispositional documents to August 21, 2020.

 3

 4                                            Respectfully submitted,

 5

 6                                             PARK MINKLER
 7

 8    Date: August 4, 2020                        /s/ Nancy Park Minkler
                                               Nancy Park Minkler
 9                                             Attorney for Plaintiff Tonia Johns
10

11

12

13                                             McGREGOR W. SCOTT
                                               United States Attorney
14

15    Date: August 4, 2020
                                                  /s/ Victoria L. Boesch
16                                             Victoria L. Boesch
                                               Assistant United States Attorney
17                                             Attorneys for the Postmaster General
18

19

20

21                                               ORDER

22

23

24    Date: August 7, 2020                         /s/ John A. Mendez
                                               United States District Court Judge
25

26

27

28
                                                    -2-
                      JOINT REQUEST TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCUMENTS
